DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Reply filed with the Office on 25 August 2022, regarding the Abbott Diabetes Care, Inc. application.

Claims 1-3, 6, and 8-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All previous rejections, objection and indication of allowable subject matter are withdrawn. As all present claim limitations have previously been examined on the merits, this Office Correspondence is made a Non-Final Rejection.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 25 August 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by J. Burmeister, et al. (“Self-Referencing Ceramic-Based Multisite Microelectrodes for Detection and Elimination of Interferences from the Measurement of L-Glutamate and Other Analytes”, Analytical Chemistry, 73(5): p. 1037-1042, March 2001; hereinafter, “Burmeister”) in view of a published paper by S. Mueller, et al. (“The GOX/CAT system: A novel enzymatic method to independent control hydrogen peroxidase and hypoxia in cell culture”, Advances in Medical Sciences, 54(2): p. 121-135, Dec 2009; hereinafter, “Mueller”) and in view of a published paper by G. Shi, et al. (“The study of Nafion/xanthine oxidase/Au colloid chemically modified biosensor and its application in the determination of hypoxanthine in myocardial cells in vivo”, The Analyst, 127(3): p. 395-400, 2002; hereinafter, “Shi”).

Regarding claim 1, Burmeister discloses the assembly, characterization, and testing of a self-referencing microelectrode array for in vivo brain measurements (last ¶, Introduction, p. 1038; which reads upon the instantly claimed “[a]n analyte sensor”).  Burmeister teaches a ceramic-based multisite microelectrode tip laser cut to produce a tapered design (Figure 1; 1st ¶, Results and Discussion, p. 1039), wherein multisite recording electrode are placed within the prefrontal cortex for detection of signals (last ¶, In Vivo Measurements of Glutamate, Electrode Testing and Characterization, p. 1039; which reads on “a sensor tail configured for insertion into a tissue, the sensor tail comprising at least one working electrode”).  Burmeister further teaches microelectrode recording sites (1 and 3, Figure 1), wherein said sites were coated with oxidase enzyme mixtures (1st ¶, Results and Discussion, p.1039), and the ceramic-based multisite electrodes may be applied to quantification of other analytes, such as glucose, lactate, choline, and GAB, and combinations of these may be applied to the electrode surface to measure some analytes simultaneously (Conclusion, p. 1042; which reads upon the limitations, “first and second active areas disposed on the sensor tail, the first and second active areas comprising at least two different enzymes for measuring a concentration of at least one analyte”).  Additionally, Burmeister teaches glutamate oxidase coated onto a microelectrode with a cross-linking of bovine serum albumin/glutaraldehyde (Glutamate Oxidase, Experimental Section, p. 1038), and glucose oxidase is coated onto a microelectrode with a cross-linking of bovine serum albumin/glutaraldehyde overcoated with polyurethane (Glucose Oxidase, Experimental Section, p. 1038-1039; reading upon “wherein the first active area is overcoated with a first membrane polymer a second membrane polymer that differ from one another”).
Burmeister does not explicitly teach a first active areas comprising xanthine oxidase and a second active area comprising glucose oxidase and catalase.
However, Mueller discloses an enzymatic GOX/CAT system consisting of glucose oxidase (GOX) and catalase (CAT). 
At the time of the filing of the instant application, it would have been obvious to one of ordinary skill in the art to have utilized the taught GOX/CAT as the enzyme system at one of the microelectrode recording sites of the Burmeister invention because Mueller teaches the GOX/CAT system is an attractive approach for all researchers that would like to study their individual experimental culture system under close to realistic in vivo conditions such as less than atmospheric oxygen pressures and physiological H2O2 levels (Mueller; 5th ¶, Introduction, p. 122; reading upon “the second active area comprises glucose oxidase and catalase . . . wherein the glucose oxidase . . . [is] capable of interacting to generate a signal proportional to the concentration of the at least one analyte”).
Additionally, Shi discloses Nafion xanthine oxidase (XOD) and Au colloid immobilized onto the surface of a Pt microelectrode (Abstract).
At the time of the filing of the instant application, it would have been obvious to one of ordinary skill in the art to have utilized the taught XOD system as the enzyme system at one of the microelectrode recording sites of the Burmeister invention because direct measurement of hypoxanthine release is pivotal for studying its role in biological systems (Shi; Conclusion, p. 400; which reads on “the first active area comprises xanthine oxidase . . .wherein the xanthine oxidase is unreactive with the at least one analyte . . . xanthine oxidase [is] capable of interacting to generate a signal proportional to the concentration of the at least one analyte”).

Regarding claim 6, use of the term “capable of” is interpreted that an element can perform a recited function, but does not explicitly require the function as a positively recited limitation.  Therefore, as the prior art teaches the recited enzymes, and, as "Products of identical chemical composition can not have mutually exclusive properties." (MPEP §2112.01 II), the prior art reads upon instant claim 6.

Allowable Subject Matter
Claims 16-20 are allowed.

Claims 2, 3, and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Burmeister reference is the closest prior art reference to the present claims.  Burmeister does not teach or suggest the limitations of claims 2, 3, and 8-15.  Burmeister additionally does not teach or suggest particular separation of oxidation-reduction potentials, as required by instant independent claim 16 and its dependents.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
10 November 2022